Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are currently pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 has been entered.

Response to Amendment
The applicant amended independent claims 1, 8 and 15 with additional features similar to “wherein the scope of responsibility awareness includes information revealed to a corresponding user that relates to user data and messages concerning the batch production data running on units as the assigned scope of responsibility of the user”.
The applicant further amended claims 1, 2 and 5 by canceling “or a/the sequential operation data”.

Interview Summary
The Examiner initiated a telephone interview with Mr. Luis M. Ortiz (Reg. No. 36,230), the representative of the applicant on January 10, 2022 to discuss amendments to claims 8-9, 12, 15-16 and 19 to remove “or a/the sequential operation data” to clarify the amended features with respect to “batch production data”.
The representative of the applicant agrees to amend the claims and a draft of the amendment to the claims has been provided for Examiner's Amendment to move the case to allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Ortiz on January 10, 2022 to amend the claims in the following:

8.	(Currently Amended) A system for the delivery of interactive messaging and instructions through an augmented reality device in a batch production 
	an augmented reality device associated with a user interface, wherein a menu is displayed through the user interface associated with the augmented reality device, wherein the augmented reality device is operable with a scope of responsibility awareness that allows the augmented reality device to display a visualization of batch production data associated with a batch production 
	graphically displayed buttons associated with the user interface that allow the user to select and view the batch production data 

9.	(Currently Amended) The system of claim 8 wherein the batch production data 

12.	(Currently Amended) The system of claim 9 wherein the procedural messages contain textual data presented to the user through the visualization of the batch production data 

15.	(Currently Amended) A system for the delivery of interactive messaging and instructions through an augmented reality device in a batch production 
at least one processor; and
a non-transitory computer-usable medium embodying computer program code, the computer-usable medium capable of communicating with the at least one processor, the computer program code comprising instructions executable by the at least one processor and configured for:
displaying a menu through a user interface associated with an augmented reality device configured with a scope of responsibility awareness that allows the augmented reality device to display a visualization of batch production data associated with a batch production 
graphically expanding the menu in response to an input by the user, wherein the expanded menu comprises graphically displayed buttons that allow the user to select and view the batch production data 

16.	(Currently Amended) The system of claim 15 wherein the batch production data 

19.	(Currently Amended) The system of claim 16 wherein the procedural messages contain textual data presented to the user through the visualization of the batch production data 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter for Claims 1-20.

Independent Claims 1, 8 and 15 are distinguished from Laycock et al. (2018/0365495; IDS) because the combination of all limitations in each independent claim, particularly the limitations similar to:
“displaying a menu through a user interface associated with an augmented reality device configured with a scope of responsibility awareness that allows the augmented reality device to display a visualization of batch production data associated with a batch production that is within an assigned scope of responsibility of a user, wherein the scope of responsibility awareness includes information revealed to a corresponding user that relates to user data and messages concerning the batch production data running on units as the assigned scope of responsibility of the user” and 
“graphically expanding the menu in response to an input by the user, wherein the expanded menu comprises graphically displayed buttons that allow the user to select and view the batch production data and wherein the visualization of the batch production data is displayed without a need for an operator station” as recited in claims 1, 8 and 15.

Claims 2-7 are directly or indirectly dependent from claim 1 and they are allowed.
Claims 9-14 are directly or indirectly dependent from claim 8 and they are allowed.
Claims 16-20 are directly or indirectly dependent from claim 15 and they are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611